Case: 17-14738   Date Filed: 07/26/2018    Page: 1 of 6


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14738
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 7:16-cr-00016-HL-TQL-1



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

UCHENNA AZUBUIKE,

                                               Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (July 26, 2018)

Before TJOFLAT, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 17-14738     Date Filed: 07/26/2018   Page: 2 of 6


      We grant the government’s petition for rehearing, vacate our prior opinion,

and issue this opinion in its place.

      Mr. Azubuike pled guilty to a misdemeanor charge of possessing false

identification documents, 18 U.S.C. § 1028(a)(6), which has a base offense level of

six under the U.S. Sentencing Guidelines. At Mr. Azubuike’s sentencing hearing,

the district court also concluded that two sentencing enhancements applied—one

two-level enhancement under U.S.S.G. § 2B1.1(b)(2) (a theft offense involving ten

or more victims) and another two-level, level twelve minimum, enhancement

under § 2B1.1(b)(11) (a theft offense involving the possession or use of an

“authentication feature”). Finally, the district court appears to have applied a two-

point reduction of the offense level for acceptance of responsibility. The district

court therefore sentenced Mr. Azubuike based on a total offense level of ten.

      On appeal, Mr. Azubuike argues that the district court should not have

applied the two enhancements. We accept the argument with respect to the first

and reject the one with respect to the second. Because these conclusions result in

an offense level of ten, which is identical to what the district court concluded was

the correct offense level, we affirm.

      Mr. Azubuike’s argument regarding the first enhancement, under

§ 2B1.1(b)(2) (for an offense with ten or more victims), is that the enhancement

did not apply to him because a “victim” in a case like this one is someone “whose



                                          2
              Case: 17-14738     Date Filed: 07/26/2018   Page: 3 of 6


means of identification was used unlawfully or without authority,” U.S.S.G.

§ 2B1.1(b)(2), app. note 4(E) (emphasis added), and, although he possessed the

fraudulent passport cards of 13 people, he only used one of them unlawfully or

without authority, so there was only one victim.

      We agree. Our recent decision in United States v. Hall, 704 F.3d 1317 (11th

Cir. 2013), is directly on point here. Interpreting the same terms in an earlier (but

in all relevant respects identical) version of the same Guidelines provision, we

concluded in Hall that applying this enhancement is only appropriate to the extent

that the defendant engaged in “the actual use of [a putative victim’s] identifying

information for a fraudulent purpose.” Id. at 1323. In Hall, the defendant sold

means of identification for between 65 and 141 individuals, and her coconspirators

then fraudulently used the information of 12 of these individuals (to secure credit

cards). Accordingly, we held that it was error to enhance Ms. Hall’s sentence

based on the existence of 50 or more victims, and that the enhancement for ten or

more victims was “the appropriate one.” Id. Here, likewise, the record reflects

that Mr. Azubuike possessed the identifying information of 13 individuals, but not

that he used the identifying information of anyone beyond one person (for the

purpose of defrauding workers at a Verizon store into selling him a phone

associated with that name). Indeed, as the government conceded at the sentencing

hearing, “There was one card that the government can prove that was actually



                                         3
              Case: 17-14738    Date Filed: 07/26/2018   Page: 4 of 6


used. . . . The other 12 cards we do know were possessed by the defendant. The

government cannot prove at this juncture that they were actually used in any way,

shape or form by Mr. Azubuike. . . . [W]e do not know that they were actually

used to purchase anything or to -- or in any other manner.” D.E. 57 at 7–8

(emphasis added). The government also admitted: “We don’t have evidence that

he actually created the[ cards].” Id. at 8. Because the government bears the burden

of establishing an enhancement which increases a defendant’s offense level, see

United States v. Washington, 714 F.3d 1358, 1361 (11th Cir. 2013), and because

nothing in the record indicates any kind of “use” for 12 out of the 13 putative

victims that the record reflects, we conclude that the district court erred in

enhancing based on a finding of “10 or more victims.”

      Mr. Azubuike’s argument with respect to his second enhancement, under

§ 2B1.1(b)(11) (for an offense involving the possession or use of an

“authentication feature,” defined at 18 U.S.C. § 1028(d)(1) and incorporated by

U.S.S.G. § 2B1.1, app. note 10(A)), is that the enhancement was improper because

the only arguable “identification features” on the card that he used—a passport

number and an image of Mr. Azubuike’s face—are not the kind of things that

“distinguish between an authentic and a fabricated card in the way that a hologram,

watermark, or seal can.” Appellant’s Br. at 18.




                                         4
              Case: 17-14738     Date Filed: 07/26/2018   Page: 5 of 6


      We disagree. Images and strings of numbers may indeed be different from

holograms in the way that Mr. Azubuike contends, but this does not put them

outside the realm of “authentication features” as defined in 18 U.S.C. § 1028(d)(1).

The relevant definition of “authentication feature” includes among the available

alternatives not only production techniques that are used “individually . . . to

determine if the document is counterfeit,” such as “hologram[s]” and

“watermark[s],” but also easier-to-counterfeit features that “in combination with

another feature” are used “to determine if the document is counterfeit,” including

“sequence[s] of numbers or letters” and “image[s].”        18 U.S.C. § 1028(d)(1)

(emphases added). So, even granting that the latter features do not, “in a vacuum,

. . . distinguish between an authenticated and a fabricated card,” as Mr. Azubuike

argues, this does not render them any less “authentication features.”

      In the end, the district court’s erroneous application of the first enhancement,

under § 2B1.1(b)(2), was harmless. See United States v. Sarras, 575 F.3d 1191,

1220 n.39 (11th Cir. 2009). Whether or not the district court were to apply the

§ 2B1.1(b)(2) enhancement, Mr. Azubuike’s second enhancement would have

raised his offense level (before the reduction for acceptance of responsibility) to

twelve. That is, Mr. Azubuike’s base offense level was six, the § 2B1.1(b)(11)

enhancement raised the offense level to twelve, and the district court evidently

reduced that offense level by two points based on acceptance of responsibility.



                                          5
      Case: 17-14738   Date Filed: 07/26/2018   Page: 6 of 6


Consequently, we affirm Mr. Azubuike’s sentence.

AFFIRMED.




                                6